DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-13 are presented for examination.
Claim(s) 3 and 14 has/have been canceled.
Responsive to communication filed on 18 August 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-2 and 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prantner et al. (US 2020/0326980) and further in view of Green et al. (US 8,245,229) and further in view of Karnes (US 2016/0112182).

Regarding claim 1, Prantner teaches: A processing apparatus comprising: 
a memory (Figure 1, ¶ 53, “one or more memories 5”); and 
a network interface controller that is coupled to the memory (¶ 53, “According to an embodiment, an ECU comprises one or more processors 3 forming at least one central processing unit (CPU) connected to one or more memories 5”; ¶ 56, “the ECU 1 may comprise an interface for connecting to one or more bus systems, for example one or more hardware controller 7 for at least one controller area network (CAN) bus”) and is configured to 
execute data access that is at least one of data writing to the memory and data reading from the memory (¶ 53, “The NOR-flash memory is provided for storing virtual machines or the hypervisor”; ¶ 61, “A Virtual Machine (VM) may … IO (Input/Output)—resources”; ¶ 121, “The needs of the application are … IO (input/output) resources”), 
receive, from a host processor, access control information for controlling timing of the data access to be executed (¶ 11, “the virtualization system including a scheduler for scheduling the plurality of virtual machines to assign processing time to each of the virtual machines according to a predetermined fixed sequence of virtual machine switches forming a cycle period”), 
manage time information on the host processor (¶ 21, “the virtualization system including a scheduler for scheduling the plurality of virtual machines to assign processing time to each of the virtual machines”), and 
control the timing of the data access based on the received access control information (¶ 22, “assign processing time to each of the virtual machines according to a predetermined fixed sequence of virtual machine switches”), wherein 
the access control information includes information for controlling access based on predetermined processing schedule information on the host processor (¶ 75, “the cycle period is the period in which a (predetermined fixed) sequence of virtual machines switches is repeated”), the predetermined processing schedule information includes execution periods being specified according to the time information on the host processor (¶ 130, “Each virtual machine gets a share or time slice of the processing time.”), and 
the network interface controller is configured to limit or prohibit the data access based on the access control information (¶ 139, “the boxes relate to vCPU activity, with box sizes in horizontal direction corresponding to vCPU active time”; the time outside the boxes correspond to inactive time for the respective VM, i.e. time that data access is prohibited for the respective VM).
Prantner et al. does not expressly disclose, however, Green et al. discloses: executing a data access that is at least one of data writing to a memory and data reading from a memory (col. 7:47-48, “a flow can represent the IO jobs being issued from a specific client to a specific hardware device”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of executing a data access that is at least one of data writing to a memory and data reading from a memory, as taught by Green et al., in the same way to the peripheral, as taught by Prantner. Both inventions are in the field of allocating resources for execution of tasks, and combining them would have predictably resulted in a system configured to “maximize the throughput of a hardware device based on the saturation point of the hardware device”, as indicated by Green et al. (abstract).
Prantner et al. and Green et al. do not expressly teach, however, Karnes discloses: time information on the network interface controller is synchronized with the time information on the host processor (claim 1, “A method to synchronize timing in a virtual machine host system, comprising … communicating the master timing packets from the master clock to the slave clock and the slave timing packets from the slave clock to the master clock; synchronizing timing within the at least one VM platform using the timing packets; forwarding packets between a network interface for the VM host system and one or more virtual network interfaces for the at least one VM platform using a virtual switch within the virtualization layer”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of time information on the network interface controller is synchronized with the time information on the host processor, as taught by Karnes, in the same way to the peripheral, as taught by Prantner and Green et al.. Both inventions are in the field of allocating resources for execution of tasks, and combining them would have predictably resulted in “timing synchronization for network packets communicated within virtual machine host systems”, as indicated by Karnes (¶ 1).

Regarding claim 4, Prantner et al. discloses: the access control information includes a real-time task process execution period, which is specified according to the time information (¶ 11, “the virtual machines having respectively at least one real-time attribute, wherein at least one the real time attribute of a first virtual machine are different to the corresponding real-time attribute(s) of a second virtual machine, wherein predetermined fixed sequence of virtual machine switches is calculated based on the at least one real time attribute”), and the peripheral is configured to limit or prohibit the data access during the real-time task process execution period (¶ 169, “the share of each virtual machine within a cycle period is determined, specifying the slice time for each virtual machine. This may depend on the processing efforts of each task”).

Regarding claim 5, Green teaches: the access control information includes an access-limited period, which is specified according to the time information on the host processor (col. 10:21-30, “operation 610 shows determining that the estimated time cost for IO jobs pending in the hardware device is greater than the saturation point; and delaying IO jobs”), and 
the network interface controller is configured to limit the data access during the access-limited period (col. 10:30-40, “the balancer 226 may delay incoming IO jobs by storing them in a queue instead of issuing them to the hardware”).

Regarding claim 6, Green teaches: the access control information includes at least one of an access-permitted period (col. 13:3-10, “operation 704 shows allocating a quantum amount of time that a hardware device can spend processing client IO jobs, the quantum amount of time based on an estimated amount of time required by the hardware device to perform a seek operation”) and an access-prohibited period (col. 13:49-55, “Referring to operation 808, it depicts reducing the allocated quantum amount of time in proportion to an estimated time cost for the client IO jobs sent to the hardware”), each being specified determined according to the time information on the host processor, and the network interface controller is configured to prohibit the data access during the access-prohibited period (col. 14:4-12, “In this embodiment if the if the amount of time that the hardware device can spend completing job requests from the client exceeds the total the balancer 226 can delay IO jobs from the client”).

Claim(s) 11-12 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 13, Prantner et al. teaches: the access control information includes information for controlling access based on predetermined processing schedule information of a virtual machine executed on the host processor (¶ 57, “The scheduling of virtual machines (VM's) by the hypervisor and the switching between them involves the switching of virtual CPU (vCPU) instances including static attributes such as the current context, but also dynamic aspects such as CPU events (reset, interrupt, exception, timer and syscall)”).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prantner et al., Green et al., and Karnes, as applied above, and further in view of Fong (US 2002/0112131).

Regarding claim 2, Prantner et al., Green et al., and Karnes do not teach, however, Fong teaches: access at least one of a write descriptor and a read descriptor, write descriptor managing data written to the memory, read descriptor managing data read from the memory (¶ 25, “There are four bits in the access code in an operand descriptor: supervisor mode, read privilege, write privilege, and execute privilege”), and 
further control timing of access to at least one of the write descriptor and the read descriptor (claim 1, “the central processor, validating access privileges of individual operands stored in said memory for storing operand descriptors against a memory operation requested by a process on the operand”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of access at least one of a write descriptor and a read descriptor, the write descriptor managing data written to the memory, the read descriptor managing data read from the memory, and further control timing of access to at least one of the write descriptor and the read descriptor, as taught by Fong, in the same way to controlling timing of access, as taught by Prantner et al. and Green et al.. Both inventions are in the field of controlling I/O operations in computing systems, and combining them would have predictably resulted in “a method for checking access of operands using operand descriptors”, as indicated by Fong (¶ 31).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for  athe organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199